Title: To George Washington from Alexander McCaskey, 4 July 1789
From: McCaskey, Alexander
To: Washington, George



May it Please your Excellency
Baltimore July 4th 1789

As under your Auspicious Administration the Government of the United States is fast approaching to consolidation and of course a Number of New Offices will arise in the various Ports of the Nation, I humbly beg leave to mention my Name among the list of Candidates for the surveyorship of Imposts for the Town of Baltimore. Having had the Honour of serving several years in the American Army as Deputy Comissary Genl of Forage under Genl Mifflin & Coll Biddle, has in some degree Emboldened me in the Application, and have the confidence to hope that my Pretention to the Appointment, will be Recommended by such future testimony as will meet with the Approbation of your Excellency. I have the Honour to be your Excellency’s most Obedient & very Humble Servt

Alexr McCaskey

